Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 11/15/2021. Claims 1-2, 4-5, 11-14, and 20-32 were previously pending. Claims 1-2, 4-5, 11-14, and 20-32 are rejected. 

Response to Arguments
3.1.	The previous Drawings objection has been withdrawn in light of specification amendment.
3.2. 	Applicant’s arguments with respect to claim (s) under 35 USC § 102 have been considered but are moot in view of the new ground(s) of rejection (Hou et al., US 2021/0377203 A1 and Stringham et al., US 8,260,752 B1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (“Dao“, US 2020/0112907 A1) in view of Hou et al. (“Hou”, US 2021/0377203 A1), and further in view of Stringham et al. (“Stringham”, US 8,260,752 B1).

Regarding Claim 1, Dao discloses a method for collecting network data from a network function (NF) (Dao, FIG.8, NWDAF 803, [0304-305]: the NWDAF 803 can provide network QoS (Quality of Service) data analytic information to other network functions such as AMF (Access and Mobility management Function), SMF (Session Management Function), PCF (Policy Control Function), AF (Application Function) and NRF (Network Repository Function) in a 5G wireless network), the method comprising: 
transmitting, to the NF, a network exposure subscription request message including a reporting(Dao, FIG.10A, SMF 104, NWDAF 105, S1005, [0387]: NWDAF 105 transmits a Nsmf_EventExposure_Subscribe service to SMF 104 (“NF”) to subscribe for PDU Session events, QoS events of the PDU Session; [0355]: the subscription message includes the measurement configuration data which specifies the QoS (“reporting”) parameters to be monitored and reported, and how often the QoS parameters are reported); 
receiving the data set determined by the NF based on the reporting type parameter from the NF through an event exposure notification message (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); and 
performing network data analysis using the data set (Dao, [0043]: NWDAF analyzing predicted network QoS parameters or statistics of QoS parameters in various circumstances, such as different locations, different time periods, etc.).
However, Dao does not disclose


Hou discloses
(Hou, [0065]: in response to the detected alert being different type from the one or more previous alert, sending a notification email of the notification to the users, wherein the notification email includes a description of the alert, a chart of the alert, and a link to the data dashboard or the data report). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “providing notification of data changes” of Hou into the invention of Dao. The suggestion/motivation would have been to improve report generation by detecting alert associated with data change based on determined preference of user, and providing notification associated with detected alert to user (Hou, Abstract, [0065]).

However, Dao-Hou does not disclose

Stringham discloses
, (Stringham, col. 12, lines 15-50: A reconciliation may be performed to create a change list between snapshots 426' and 428' (“previous notification and notification”) by reading and comparing).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “reconciliation” of Stringham into the invention of Dao-Hou. The (Stringham, Abstract, col. 12, lines 15-50).

Regarding Claim 2, Dao-Hou-Stringham discloses the method of claim 1, wherein: 
the network exposure request message further includes an event reporting granularity parameter (Dao, [0317, 355]: the subscription message includes the measurement configuration data which includes an indication of types of reports requested (e.g. logical link usage reports to measure the percentage of utilized capacity of logical links, and duration of full capacity reports to measure the total time during a measurement period a logical link (port) is fully utilized; Dao, [0047-50, 70]: value(s) of QoS parameter(s) that the mobile network or RAN may support in a next predetermined (or alternatively indefinite) time duration (e.g. next 10 seconds); value(s) (statistical or otherwise) of QoS parameter(s) for one or more particular times (e.g. times of day, days of. Hou, [0059]: the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time (“reporting granularity”)), and 
the data set is determined by the NF based on the event reporting granularity parameter and the reporting type parameter (Dao, [0317, 355]: the subscription message includes the measurement configuration data which includes a measurement periodicity (e.g. how often a report is sent to the NWDAF 803), a report schedule (e.g. when the measurement report is sent to the NWDAF 803)).  

Regarding Claim 11, Dao-Hou-Stringham discloses a device for collecting network data from a network function (NF) the device comprising (Dao, FIG.8, NWDAF 803, [0304-305]: the NWDAF 803 can provide network QoS (Quality of Service) data analytic information to other network functions such as AMF (Access and Mobility management Function), SMF (Session Management Function), PCF (Policy Control Function), AF (Application Function) and NRF (Network Repository Function) in a 5G wireless network): 
(Dao, FIG.9, processor 910, non-transitory storage device 930, network interface 950, [0351-353]: non-transitory storage device 930 has recorded statements and instructions executable by the processor 910): 
transmitting a network exposure subscription request message including an event reporting (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); 
receiving a data set determined by the NF (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); and 
analyzing network data by using the data set (Dao, [0043]: NWDAF analyzing predicted network QoS parameters or statistics of QoS parameters in various circumstances, such as different locations, different time periods, etc.).  
However, Dao does not disclose



Hou discloses 
(Hou, [0059]: the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time (“reporting granularity”)). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “providing notification of data changes” of Hou into the invention (Hou, Abstract, [0065]).
However, Dao-Hou does not disclose

Stringham discloses
(Stringham, col. 12, lines 15-50: A reconciliation may be performed to create a change list between snapshots 426' and 428' by reading and comparing (“between notification and previous notification. Dao, [0053]: may require specific values of QoS parameters as specific threshold levels. Combined Stringham, col. 12, lines 15-50- Dao, [0053] teaches or suggests one of ordinary skill in the art implements a change of data outside the specific threshold level will be neglected).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “reconciliation” of Stringham into the invention of Dao-Hou. The suggestion/motivation would have been to improve change tracking with multiple notification by identifying each consecutive pair of snapshots, where a change list is created (Stringham, Abstract, (x60-61) col. 12, lines 15-50).

Regarding Claim 12, Dao-Hou-Stringham discloses the device of claim 11, wherein: 
the network exposure request message further includes a reporting type parameter that instructs the NF to report the data set representing differences from a previous notification (Hou, [0065]: in response to the detected alert being different type from the one or more previous alert, sending a notification email of the notification to the users, wherein the notification email includes a description of the alert, a chart of the alert, and a link to the data dashboard or the data report), and  

receiving, from the NF, the data set including at least one of newly added data, deleted data, or changed data determined by a comparison with data in the previous notification (Stringham, col. 12, lines 15-50: A reconciliation may be performed to create a change list between snapshots 426' and 428' (“previous notification and notification”) by reading and comparing).  

Regarding Claim 20, Dao discloses a network function (network function, NF) comprising: 
a processor, a memory, and a communication unit, wherein the processor coupled to the communication unit executes a program stored in the memory to perform (Dao, FIG.9, processor 910, non-transitory storage device 930, network interface 950, [0351-353]: non-transitory storage device 930 has recorded statements and instructions executable by the processor 910): 
receiving, from a collecting device, a network exposure subscription request message including a reporting type parameter that instructs the NF to(Dao, FIG.10A, SMF 104, NWDAF 105, S1005, [0387]: NWDAF 105 transmits a Nsmf_EventExposure_Subscribe service to SMF 104 (“NF”) to subscribe for PDU Session events, QoS events of the PDU Session; [0355]: the subscription message includes the measurement configuration data which specifies the QoS (“reporting”) parameters to be monitored and reported, and how often the QoS parameters are reported); 
determining the data set based on the reporting type parameter (Dao, [0043]: NWDAF analyzing predicted network QoS parameters or statistics of QoS parameters in various circumstances, such as different locations, different time periods, etc.); and 
transmitting the data set to the collecting device through an event exposure notification message (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105).  




Hou discloses
(Hou, [0065]: in response to the detected alert being different type from the one or more previous alert, sending a notification email of the notification to the users, wherein the notification email includes a description of the alert, a chart of the alert, and a link to the data dashboard or the data report).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “providing notification of data changes” of Hou into the invention of Dao. The suggestion/motivation would have been to improve report generation by detecting alert associated with data change based on determined preference of user, and providing notification associated with detected alert to user (Hou, Abstract, [0065]).
However, Dao-Hou does not disclose

Stringham discloses
(Stringham, col. 12, lines 15-50: A reconciliation may be performed to create a change list between snapshots 426' and 428' (“previous notification and notification”) by reading and comparing).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “reconciliation” of Stringham into the invention of Dao-Hou. The suggestion/motivation would have been to improve change tracking with multiple notification by identifying each consecutive pair of snapshots, where a change list is created (Stringham, Abstract, (x60-61) col. 12, lines 15-50).

Regarding Claim 21, Dao-Hou-Stringham discloses the method of claim 20, 
wherein the network exposure request message further includes an event reporting granularity parameter (Dao, [0317, 355]: the subscription message includes the measurement configuration data which includes an indication of types of reports requested (e.g. logical link usage reports to measure the percentage of utilized capacity of logical links, and duration of full capacity reports to measure the total time during a measurement period a logical link (port) is fully utilized; Hou, [0059]: the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time (“reporting granularity”)), and 
the data set is determined by the NF based on the event reporting granularity parameter and the reporting type parameter (Dao, [0317, 355]: the subscription message includes the measurement configuration data which includes a measurement periodicity (e.g. how often a report is sent to the NWDAF 803), a report schedule (e.g. when the measurement report is sent to the NWDAF 803).  
	
Regarding Claim 22, Dao-Hou-Stringham discloses the method of claim 21, wherein the event reporting granularity parameter is applied to one event specific parameter, and the data set includes a plurality of event specific parameters (Hou, [0059]: the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time; and in response to the access frequency being below a predetermined threshold, determining the user as a target user for notification. Stringham, col. 8, lines 62-64: retain the change list until such time as it is notified that the change list is no longer needed. It is obvious for one of ordinary skill in the art to incorporate “access frequency”, “threshold” as the reporting granularity parameter to apply to one event specific parameter).  

Regarding Claim 23, Dao-Hou-Stringham discloses the method of claim 21, wherein the event reporting granularity parameter is a parameter representing a maximum allowable error for the network data (Dao, [0070]: QoS information provided by NWDAF may be: statistical QoS values (e.g. minimum value, maximum value. It is obvious for one of ordinary skill in the art to implement a parameter representing a “maximum allowable error” for the network data reporting).  

Regarding Claim 24, Dao-Hou-Stringham discloses the method of claim 21, wherein the event reporting granularity parameter indicates a change of data that the NF neglects when collecting the network data (Dao, [0053]: may require specific values of QoS parameters as specific threshold levels. It is obvious for one of ordinary skill in the art to implement a change of data outside the specific threshold level will be neglected).  

Regarding Claim 25, Dao-Hou-Stringham discloses the method of claim 21, wherein the event reporting granularity parameter indicates (Dao, [0024]: the QoS information comprises an indication of one or more critical road segments for which a determined probability of failing to meet QoS requirements is at least equal to a predetermined threshold (“identifier”)).  

Regarding Claim 26, Dao-Hou-Stringham discloses the method of claim 24, wherein the event reporting granularity parameter indicates a range of changes in the network data when the network data to be collected by the NF is represented by numbers (Dao, [0024]: the QoS requirements comprise one or more QoS levels (“number”)).
Regarding Claim 27, Dao discloses a network function (network function, NF) (Dao, FIG.8, NWDAF 803, [0304-305]: the NWDAF 803 can provide network QoS (Quality of Service) data analytic information to other network functions such as AMF (Access and Mobility management Function), SMF (Session Management Function), PCF (Policy Control Function), AF (Application Function) and NRF (Network Repository Function) in a 5G wireless network) comprising:
a processor, a memory, and a communication unit, wherein the processor coupled to the communication unit executes a program stored in the memory to perform (Dao, FIG.9, processor 910, non-transitory storage device 930, network interface 950, [0351-353]: non-transitory storage device 930 has recorded statements and instructions executable by the processor 910): 
receiving a network exposure subscription request message including an (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); 
determining a data set (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); and 
transmitting the data set to the collecting device through an event exposure notification message (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105).  
However, Dao does not disclose


  
Hou discloses 
(Hou, [0059]: the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time (“reporting granularity”)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “providing notification of data changes” of Hou into the invention of Dao. The suggestion/motivation would have been to improve report generation by detecting alert associated with data change based on determined preference of user, and providing notification associated with detected alert to user (Hou, Abstract, [0065]).
However, Dao-Hou does not disclose
  
Stringham discloses
(Stringham, col. 12, lines 15-50: A reconciliation may be performed to create a change list between snapshots 426' and 428' by reading and comparing (“between notification and previous notification. Dao, [0053]: may require specific values of QoS parameters as specific threshold levels. Combined Stringham, col. 12, lines 15-50- Dao, [0053] teaches or suggests one of ordinary skill in the art implements a change of data outside the specific threshold level will be neglected).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “reconciliation” of Stringham into the invention of Dao-Hou. The suggestion/motivation would have been to improve change tracking with multiple notification by identifying each consecutive pair of snapshots, where a change list is created (Stringham, Abstract, (x60-61) col. 12, lines 15-50).

Regarding Claim 28, Dao-Hou-Stringham discloses the device of claim 27, wherein the event reporting granularity parameter is applied to one event specific parameter and the data set includes a (Hou, [0059]: the collecting information associated with a user comprises: determining an access frequency of the user to the dataset during a period of time; and in response to the access frequency being below a predetermined threshold, determining the user as a target user for notification. Stringham, col. 8, lines 62-65: retain the change list until such time as it is notified that the change list is no longer needed. It is obvious for one of ordinary skill in the art to incorporate “access frequency”, “threshold” as the reporting granularity parameter to apply to one event specific parameter).  

Regarding Claim 29, Dao-Hou-Stringham discloses the device of claim 27, wherein the event reporting granularity parameter is a parameter indicating a maximum allowable changing for the network data (Dao, [0070]: QoS information provided by NWDAF may be: statistical QoS values (e.g. minimum value, maximum value. It is obvious for one of ordinary skill in the art to implement a parameter representing a “maximum allowable error” for the network data reporting).  

Regarding Claim 30, Dao-Hou-Stringham discloses the device of claim 27, wherein the event reporting granularity parameter includes (Dao, [0024]: the QoS information comprises an indication of one or more critical road segments for which a determined probability of failing to meet QoS requirements is at least equal to a predetermined threshold (“identifier”)).   

Regarding Claim 31, Dao-Hou-Stringham discloses the device of claim 27, wherein the event reporting granularity parameter includes a range of changes of the network data when the network data to be collected by the NF is represented by numbers (Dao, [0024]: the QoS requirements comprise one or more QoS levels (“number”)).   

Regarding Claim 32, Dao-Hou-Stringham discloses the device of claim 27, wherein: 
the network exposure request message further includes a reporting type parameter that instructs the NF to report the data set representing differences from a previous notification, and 
(Stringham, col. 12, lines 15-50: A reconciliation may be performed to create a change list between snapshots 426' and 428' by reading and comparing (“between notification and previous notification).  

4.3.	Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (“Dao“, US 2020/0112907 A1) in view of Hou et al. (“Hou”, US 2021/0377203 A1) and Stringham et al. (“Stringham”, US 8,260,752 B1) as applied to claim 1, and further in view of Oliner et al (“Oliner”, US 2018/0218269 A1).

Regarding Claim 4, Dao-Hou-Stringham discloses the method of claim 1 as set forth above. However, Dao-Hou-Stringham does not disclose
the performing network data analysis using the data set includes reassembling the data in the previous notification with the data set.  
Oliner discloses
the performing network data analysis using the data set includes reassembling the data in the previous notification with the data set (Oliner, [0169]: if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. This process is repeated each time the report is updated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao-Hou-Stringham. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the (Oliner, [0167-169]).

Regarding Claim 5, Dao-Hou-Stringham discloses the method of claim 2 as set forth above. However, Dao-Hou-Stringham does not disclose
inferring data corresponding to a next reporting cycle from the data set received in the at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle.  
Oliner discloses
inferring data corresponding to a next reporting cycle from the data set received in the at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle (Oliner, [0168-169]: During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Therefore, if additional event data has not been received, and is not required to generate the complete report, the query can be inferred on this additional event data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 13, Dao-Hou-Stringham discloses the device of claim 11 as set forth above.  However, Dao-Hou-Stringham does not disclose
when performing network data analysis by using the data set, the processor performs reassembling a data in the previous notification with the data set.  
Oliner discloses
when performing network data analysis by using the data set, the processor performs reassembling a data in the previous notification with the data set (Oliner, [0169]: if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. This process is repeated each time the report is updated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao-Hou-Stringham. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 14, Dao-Hou-Stringham discloses the device of claim 11 as set forth above. 
However, Dao-Hou-Stringham does not disclose
inferring data corresponding to a next reporting cycle from the data set received in at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle.  

inferring data corresponding to a next reporting cycle from the data set received in at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle (Oliner, [0168-169]: During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Therefore, if additional event data has not been received, and is not required to generate the complete report, the query can be inferred on this additional event data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ghaboosi et al. US 2015/0093996 A1, The wireless communication cell has a communication module that is configured to receive an operational parameter of a nearby cell within a network from an application server. A processor module is configured to set a communication configuration of the wireless communication cell based on the operational parameter. The communication module is configured to transmit a location of the wireless communication cell 
Konji, US 2018/0359638 A1, The judgment process of judging whether the communication apparatus is registered into information processing apparatus is carried out. The confirmation process of confirming execution of pairing with a user is carried out (S8) while judging that communication apparatus is registered. The execution process is carried out for performing the predetermined process for pairing of communication with communication apparatus, when execution of pairing is indicated by user in confirmation process or when the communication apparatus is registered in the judgment process; FIG.9.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446